 In the Matterof STAR AND CRESCENT BOAT COMPANYandINLANDBOATMEN'S UNION OF THE PACIFIC(AFFILIATED WITH THE C.I.O.)1Case No. C-1223.-Decided December 19,1939WaterTransportation Industry-Interference,Restraint,andCoercion:supervisor dissuading employee from testifying at thehearing-Company-Dom-inated Union:financial support to,and advocacy of, unaffiliated union by re-spondent;disestablished as agency for collective bargaining-UnitAppropriatefor Collective Bargaining:unlicensed personnel excluding those employed ontheSan Dieganand exclusive of supervisory,clerical,and casual employees ;no controversy asto-Representatives:proof of choice:signed applicationsformembership-CollectiveBargaining:refusal to recognize though unionoffered to check membership cards with pay roll or to hold a consent election ;this coupled with support to company-dominated union disclosed intent ofrefusal to bargain;ordered to bargain collectively with union as exclusiverepresentative;order based on majority obtained prior to unfair labor prac-tices-Discrimination:dischargesand refusal to reinstate;chargesof,dismissed.Mr. Drexel A. Sprecher, Mr. Charles M. Brooks,andMr. WilliamR.Walsh,for the Board.Mr. Elmer H. HowlettandMr. Towson T. MacLaren,of LosAngeles, Calif., andMr. William G. Mirow,of San Diego, Calif., forthe respondent.Mr. George E. Bodle,of San Francisco, Calif., for the I. B. U.Mr. Allan Lind,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by the Inland Boat-men's Union of the Pacific, herein called the I. B. U., the NationalLabor Relations Board, herein called the Board, by the RegionalDirector for the Twenty-first Region (Los Angeles, California),issued its complaint dated December 21, 1938, against Star andCrescent Boat Company, San Diego, California, herein called the'At thehearing counsel for the Board moved to amendthe titleof the proceedings toread correctly as it is set forth in the title above.The Trial Examiner granted the motion.18 N. L.R. B., No. 68.479 480DECISIONSOF NATIONALLABOR RELATIONS BOARDrespondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices, affecting commerce within themeaning of Section 8 (1), (2), (3), and (5) and Section 2 (6) and(7) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.Copies of the complaint and an accompanying notice ofhearing were duly served upon the respondent, upon the I. B. U.,and upon Star & Crescent Employees' Association, herein called theAssociation, a labor organization.With respect to the unfair labor practices, the complaint alleged,in substance, that (1) the respondent, on or about February 18, 1938,and on or about March 15, 1938, and at all times thereafter, refused tobargain collectively with the I. B. U. although it represented a majorityof the employees of the respondent in an appropriate unit; (2) therespondent dominated and interfered with the formation and adminis-tration of, and contributed financial and other support to, the As-sociation; (3) the respondent refused to reinstate Alvah J. Hart, on orabout September 1, 1937, because of his affiliation with, and activityon behalf of, the I. B. U.; (4) the respondent discharged Fred H.Wilson, on or about October 21, 1938, and Samuel F. Ferguson, on orabout April 7, 1938, and has since refused to reinstate said employeesbecause of their membership in and activities on behalf of the I. B. U.,and because said employees refused to join the Association; and (5)the respondent by the above conduct and by other acts interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed to them by Section 7 of the Act.On January 3, 1939,the respondent filed an answer in which it denied that it had engagedin the alleged unfair labor practices and denied that it was engagedin interstate commerce.Pursuant to notice, a hearing was held in San Diego, California,from January 5 through 13, 1939, before Albert L. Lohm, the TrialExaminer duly designated by the Board.The Board, the respondent,and the I. B. U. were represented by counsel and participated in thehearing.Full opportunity to be heard, to examine and to cross-ex-amine witnesses, and to introduce evidence bearing on the issues wasafforded all parties.During the course of the hearing, counsel for the Board moved todismiss the complaint, without prejudice, as to Samuel F. Ferguson.The motion was granted by the Trial Examiner without objection.At the conclusion of the Board's case, counsel for the Board movedto conform the pleadings to the proof.The Trial Examiner grantedthe motion.These.rulings are hereby affirmed.During the courseof the hearing other rulings were made by the Trial Examiner onmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed. STAR AND CRESCENT BOAT COMPANY481On March 27, 1939, the Trial Examiner filed his IntermediateReport, finding that the respondent had engagedin and was en-gaging in unfair labor practices within the meaning of Section 8 (1),(2), (3), and (5) and Section 2 (6) and (7) of the Act.He recom-mended,inter alia,that the respondent cease and desist from engagingin the activities constituting the unfair labor practices; that it offerFred H. Wilson immediate and full reinstatement with back pay tohis former position; that it withdraw all recognition from the Associ-ation as a representative of its employees for the purposes of collectivebargaining; and, upon request, that it bargain with the I. B. U. as theexclusive representative of its employees in an appropriate unit.Herecommended further that the complaint be dismissed as to AlvahJ.Hart.Thereafter, the respondent filed exceptions to the Trial Examiner'sIntermediate Report.The Board has considered the exceptions tothe Intermediate Report and, in so far as they are inconsistent withthe findings, conclusions, and order hereinafter set forth, finds themto be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTStar and Crescent Boat Company is a California corporation withits place of business located at San Diego, California.The respondentowns and operates two wharves located on tideland in the harbor ofSan Diego.The tideland is leased to the respondent by the HarborCommission of the city of San Diego.The respondent further ownsand operates an oil tanker, the M. V.San Diegan;three tugs or tow-boats; a fishing barge, thePoint Loma;seven shoreboats or watertaxis; four motor passenger vessels; three diesel launches; one gasolinepassenger launch ; and five lighters.The respondent also has a quarterinterest in a diesel tuna boat.In its operation of the M. V.San Diegan,the respondent makessemi-weekly trips between San Diego, California, and San Pedro,California, hauling oil and gasoline for the Star and Crescent OilCompany, the Shell Oil Company, the Richfield Oil Company, andthe General Petroleum Company. In making this voyage the vesselplys more than 5 nautical miles out from the coast of California.The respondent's tugs or towboats are used for the purpose oftowing disabled craft; particularly tuna boats. In performing thistowing service the tugboats go upon the high seas as far south as CapeSan Lucas, Mexico, and as far north as San Pedro, California.Thetugboats are also used for the docking of both passenger and freightvessels in San Diego Harbor.A majority of the ships requiring this 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDservice are engaged in interstate and foreign commerce.Approxi-mately 20 per cent of the ships engaged in interstate and foreign com-merce coming into San Diego Harbor use the aforesaid tugs for dock-ing purposes.The tugboats are also used to haul provisions and fuelto the ships of the United States Navy when they are anchored inSan Diego Bay.The shoreboats or water taxis are operated under the supervisionof the United Water Taxi Company, a corporation, of which the re-spondent's president, Oakley Hall, and the respondent's general super-intendent, Carl Bruington, are part owners.One-third of the netproceeds earned by the United Water Taxi Company are paid to therespondent.The shoreboats operate on a regular schedule of servicebetween the United States fleet and the shore of the city of San Diego.The shoreboats also are used occasionally to carry pilots to, and torun the mooring lines of, incoming vessels engaged in foreign andinterstate commerce.In addition, they are used to carry light freightand mail carriers of the United States Government to North Islandand to the United States fleet.North Island is located within theharbor of San Diego.The respondent also operates a ferry service between San DiegoCity and North Island.North Island is owned by and is under thesupervision of the Federal Government for purposes of national de-fense.For this service the respondent uses its motor passenger vessels,itsdiesel launches, its gasoline passenger launch, and occasionallywater taxis.While engaged in this service the respondent transportspassengers, mainly personnel of the United States Navy, but also otherFederal Government employees and civilians.Mail carriers of theFederal Government are carried as a matter of courtesy, free ofcharge.The respondent is also engaged in other miscellaneous boatingoperations.During the year 1937 the respondent purchased $125,725.06 worthof materials, slightly less than 1 per cent of which was purchasedoutside California.During the first 11 months of 1938 the respondentpurchased $107,052.98 worth of materials, slightly more than 1 percent of which was purchased outside California.We find that the respondent is engaged in trade, traffic, trans-portation, and commerce among the States 2 and that the operationsof the respondent have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States and foreigncountries.2 SeeMatter of InternationalFreighting Corp.,at al.andInternational Seamen's Unionof America,3 N. L. R. B. 692. STAR AND CRESCENT BOAT COMPANY483II.THE ORGANIZATIONS INVOLVEDInland Boatmen's Union of the Pacific is a labor organizationaffiliated with the Congress of Industrial Organizations. It admitsto membership all men employed in unlicensed capacities on all craftsplying inland waters on the Pacific Coast.Star & Crescent Employees' Association is an unaffiliated labororganizationwhich admits to membership employees of therespondent.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionIn the latter part of December 1938, or the early part of January1939, Board's counsel conferred with Bernard Butler, an employeeof the respondent, and a number of other witnesses, with respect tothe hearing in this proceeding which was about to take place. Butlertestified that shortly before the hearing he was questioned by CarlBruington, the respondent's general manager, concerning these con-ferences.According to Butler, Bruington said, "It looks kind ofbad," and further stated, "If you don't remember, they can't getyou for perjury."On cross-examination by counsel for the respond-ent Butler elaborated upon the above, by testifying as follows:Q. Did he tell you he wanted you to forget part of thistestimony?A. Yes.Q. Forget it, not testify to it?A. No, he said that there was a case coming up and he saidthey couldn't get you for perjury if I didn't know.Q. And you took itfrom his conversationthat he wanted youto forgetwhat happened so you wouldn't testify to it?A. That is just exactly the way I got it.Bruington admitted having had a conversation with Butler in thelatter part of December 1938 relative to the complaint against therespondent, but denied that he discussed anything concerning theimpending hearing.The Trial Examiner, in weighing the credibility. of the two wit-nesses, stated in his Intermediate Report, "The undersigned gaveespecial attention to the demeanor of Butler and Bruington on thestand, which, coupled with a careful consideration of the testimony 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDof each, impels the finding that the testimony of Butler, and not thatof Bruington, is entitled to full faith and credit." In view of thisfinding by the Trial Examiner, we find that the above events oc-curred as described by Butler.We find from the foregoing that the respondent attempted to dis-suade its employee from testifying concerning its unfair labor prac-ticesand thereby interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed by Section 7 ofthe Act.B. Domination and support of the AssociationIn January 1938 the I. B. U. inaugurated an organizational cam-paign among the respondent's employees.By February 15, 18 ofthe respondent's 33 employees had signed applications for member-ship designating the I. B. U. as their exclusive representative forthe purposes of collective bargaining.On or about February 16,Oakley Hall, the respondent's president, inquired of Guy Perkins,a part-time supervisory employee 3 who later became president ofthe Association, "if the boys ever thought about organizing a com-pany association."On February 17 Carl Bruington, the respondent'sgeneral manager, furthered the initial suggestion of Hall by tellingButler that "the boys are forming an association, or a union.Willyou go in the office and talk with Guy Perkins." Butler agreed todo so.Upon entering the respondent's office he was told by Perkins,who was accompanied by two other employees, that "they were goingto form a company union, or association-they didn't know which"and wanted to know whether Butler would be interested.Butlerwas non-committal.Perkins said they were going to. see a lawyerand asked Butler if he cared to come. Perkins then telephoned alawyer, apparently to make an appointment, and after a short con-versation, laughed, and stated to the other employees, "Oh, heck, heknew all about it anyway.We can go up anytime."The respondent was aware of the fact that its efforts to organizethe Association were taking effect for on February 18, 1938, Bruing-ton asked Butler what he thought about the Association.Butlerreplied, "Well, Carl, I am not two-faced, I will tell you that I belongto the I. B. U., and I don't think I should join another union."8During the summer months of 1938 Perkins was captain of thePoint Loma.As captain,he supervised the work of four members of the crew,a cook, and a waiter.While hedid not have the power to hire and discharge said employees, he could recommend theirdismissal.The record reveals that in at least one instance in 1938 Perkins'recommenda-tion in this respect was followed.SeeVirginia Ferry Corporation v. N. L. R.B.,101 F.(2d) 103, enforcingMatter of Virginia Ferry CorporationandMasters, Hates and Pilotsof America, No.9, 8 N. L. R. B. 730. STAR AND CRESCENT BOAT COMPANY485Bruington then advised Butler to "think it over," and, told him "thatMr. Baker [the I. B. U. organizer] was a salesman and he was work-ing on a percentage, and as soon as he left we wouldn't have anysupport . . ."While Bruington denied that he had the aboveconversation with Butler, in view of the Trial Examiner's findingas to his credibility, we do not credit his denial.We find that theevents occurred as described above.On February 18, 1938, Perkins, accompanied by several other em-ployees, consulted with a local attorney who advised them as to theformation of a union and subsequently drew up the proper legalpapers by which the Association was incorporated under the Non-Profit Corporation Law of California. Perkins testified that he hadno knowledge relative to the payment of the attorney's fees.Therespondent admitted that it paid the attorney in question a fee of$150 for his services in the formation of the Association.In view of Perkins' ignorance of the financial arrangements madewith the attorney, the telephone conversation described above byButler, and the respondent's admission that it paid the attorney'sfees,we are of the opinion, and so find, that the respondent was in-strumental in making the arrangements with the attorney for thelegal formation of the Association.The events described belowfurther impel the conclusion that the respondent supported andsponsored the Association in an effort to thwart the growth of theI.B. U.On March 3, 1938, the Association's directors, by letter, advised therespondent that it was their "belief" that the Association had amongitsmembers a majority of the respondent's employees and requestedrecognition as the "sole elective bargaining agency" of the employees.Within a week or 10 days thereafter the respondent's president, Hall,met with the Association's representatives and discussed with themthe terms and conditions of employment.As a result of this discus-sion, several changes were made in the conditions of employment. Itis pertinent to note that recognition was granted the Association with-out any inquiry being made as to its majority claim.This is in directcontrast to the respondent's evasion of the I. B. U.'s claim to recogni-tion, which matter is discussed more fully below.We find from the foregoing that the respondent dominated andinterfered with the formation and administration of, and contributedfinancial and other support to, the Association, and thereby interferedwith, restrained, and coerced its employees in the exercise of the rightsguaranteed by Section 7 of the Act. 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDC.The refusal to bargain1.The appropriate unitThe I. B. U. claims that the unlicensed personnel employed by therespondent, excluding those employed on theSan Diegan,4and exclu-sive of supervisory, clerical, and casual employees, constitute anappropriate unit.The respondent raised no objection to such a unit.We find that the unlicensed personnel employed by the respondent,excluding those employed on theSan Dieganand exclusive of supervi-sory, clerical, and casual employees, constitute a unit appropriate for thepurposes of collective bargaining and that said unit will insure toemployees of the respondent the full benefit of their right to collectivebargaining and otherwise effectuate the policies of the Act.2.Representationby the I. B. U. of the majority in the appropriateunitOn February 18, 1939, there were 22 employees within the appro-priate unit.Of these, 18 had, on or before February 15, 1938, signedapplication cards designating the I. B. U. as their representative forthe purposes of collective bargaining.On February 26, one addi-tional employee designated the I. B. U. as his bargaining representa-tive.We find that on February 18, 1938, the I. B. U. represented amajority of the respondent's employees within an appropriate unit.At the hearing 116 of the employees who had signed applicationsfor membership in the I. B. U. declared that they no longer desiredthe I. B. U. to represent them for the purposes of collective bargain-ing, and, further, that they desired the Association to represent them.Two of such employees had tendered written resignations in April1938, while four testified that they had orally renounced their alle-giance to a representative of the I. B. U. a short time after they hadsigned their applications for membership.The remaining five em-ployees disclosed their intention at the hearing. It is pertinent tonote that three of the respondent's employees, Bernard Butler, LowellHenson, and Randel Ferguson, testified that they resigned from theI.B. U. and joined the Association in order to retain their jobs, itbeing generally understood among the employees that such a coursewas necessary in order to have security in their employment. It is tobe noted, moreover, that most of those employees who testified at thehearing concerning a change in their desires did so when called asATheSan Dieganis a deep sea vessel over whose personnel the I. B. U. claimed nojurisdiction.5 John Cramer,Mathew Golart,John Knight, Henry Manchester,Joe Medeiros,WarrenMiller,Earl Perkins, Guy Perkins. James Row, Paul Wilson. and Louis Sterman. STAR AND CRESCENT BOAT COMPANY487witnessesby the respondent, whose anti-union attitude had beenclearly demonstrated to its employees.We have seen in subsection A above that the respondent suggestedthe formation of the Association and contributed financial and othersupport thereto.We have also found that the respondent interferedwith, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act. In view of such circumstanceswe conclude that the shift in affiliation from the I. B. U. to the Asso-ciation was not the free choice of the employees, and that had it notbeen for the respondent's unfair labor practices a majority of itsemployees would have remained members of the I. B. U. In anyevent, we cannot give weight to an asserted change in the desires ofemployees regarding their representative for the purposes of collec-tive bargaining when such change is preceded by unfair labor prac-tices on the part of the respondent.To do so would be to allow therespondent to build up an immunity against a violation of Section8 (5) of the Act by freely violating other sections of the Act.Wecannot permit the purposes of the Act to be thus circumvented.,'We find that on February 18, 1938, and at all times thereafter, theI.B. U. represented a majority of the employees of the respondentwithin the appropriate unit.3.The refusal to bargainOn February 18, 1938, Paul Baker, an organizer for the I. B. U.,conferred with Hall, president of the respondent.At the conferenceBaker advised Hall that the I. B. U. had been designated by a major-ity of the respondent's employees as their collective bargaining agent.Hall replied that another organization, or group of men, had ad-vanced a similar claim.He advised Baker that he and the representa-tives of the other group "should get together." It is significant tonote, in this connection, that the Association was started at the behestofHall and had begun organizing no earlier than 2 days beforeBaker's meeting with Hall. In view of these circumstances it is clearthat Hall's advice to Baker was not made in good faith.At the conference Hall requested some proof of the I. B. U.'s claimto represent the employees.Baker offered to check the signed appli-cation cards with the respondent's pay roll. It does not appear what° See N.L.R. B. v. Arthur L. Colten andAbe J.Colman, co-partners doing business asKiddie Kover Manufacturing Company,105P. (2d) 179: (C. C. A. 6)enforcingMatter ofArthur L. Cotten,and A. J. Colman, Co-partners,doing businessasKiddie Kover Manu-facturing CompanyandAmalgamated Clothing Workers of America,6 N. L.R. B. 355;Matter of Hyman S. Levy,doing business under the style and trade name of HarrisWoolen Mills Go.andLocalNo. 15of the TextileWorkers OrganizingCommittee,affiliatedwith the C.I.0., 11 N.L. R. B. 964.283029-41-vol. 18-32 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDresponse Hall made to this offer.At the hearing he did not denythat it was made, and it is clear that no action was taken in pursuanceof Baker's offer.Shortly after the offer was made Baker advisedHall that "a company union" was being formed among his employeesand that Hall should use his influence to prevent its further forma-tion.Hall denied knowledge of, and stated that he had nothing todo with the so-called company union. In view of the respondent'sovert participation in the formation of the Association, Hall's denialto Baker of knowledge or participation in the formation of any com-pany union was obviously false.On March 1, 1938, the I. B. U., by letter, again advised the re-spondent that it represented a majority of the respondent's employeesand requested the respondent to recognize it as the exclusive bargain-ing agency of such employees.On March 8 the respondent repliedby letter and requested the presentation of evidence pertaining to theclaim of the I. B. U. to represent its employees.On March 15 a con-ference was held between Hall and two representatives of the I. B. U.At the conference the I. B. U. representatives offered to check itsapplication cards with the respondent's pay roll.To this suggestionHall replied that the Association claimed to represent the same men,and that a check with the pay roll would not be determinative.TheI.B. U. representatives then suggested that a consent election be heldunder the auspices of the Board.Hall stated that he would have totake this suggestion up with his attorney, and that after doing so hewould advise the I. B. U. of his decision.No such decision wasthereafter conveyed to the I. B. U.It is clear from the events described above, and we find, that therespondent refused to recognize the I. B. U. as the duly designatedrepresentatives of a majority of its employees within an appropriateunit on February 18 and on March 15, 1938, and at all times "there-after.This refusal to recognize the I. B. U. coupled with the re-spondent's unfair labor practices in forming and supporting theAssociation clearly reveals the respondent's intent to refuse to dealwith the I. B. U. in good faith.We find that the respondent, on February 18 and on March 15, 1938,and at all times thereafter, refused to bargain with the I. B. U. asthe duly designated representatives of a majority of its employeeswithin an appropriate unit.D. The alleged discriminationsAlvah J. Hart.The complaint alleges that the respondent refusedto reemploy Alvah J. Hart on or about September 1, 1937, after a lay-off, because of his affiliation with and activity in the I. B. U.TheTrial Examiner recommended the dismissal of the complaint as to STAR AND CRESCENT BOAT COMPANY489Hart.No exception to this recommendation has been filed by theI.B. U.Afterconsideration of the record we agree with the TrialExaminer and find that Hart was not denied reemployment becauseof his membership in or activity on behalf of the I. B. U.FredH. Wilson.The complaint alleges, and the answer denies,thatFred H. Wilson was discriminatorily discharged.The TrialExaminer so found and the respondent takes exception thereto.Wilson had been employed steadily by the respondent for 5 yearsprior to his discharge on October 21, 1938.He joined the I. B. U.on April 6,1937.While he wore his union button continuously there-after,he was not active in the Union.On or about October 20 Wilson, while operating one of the re-spondent's water taxis, struck a submerged log.The resulting dam-age amounted to $300.On October 21 Bruington told Wilson thatbecause of the accident he was to "take a vacation for a while withoutpay."Bruington testified that he had examined the water taxi afterthe accident and that "it looked like he(Wilson)hit something, andinstead of stopping,he had run over it and done this damage."Hefurther testified that he thought the accident was "just a case of care-lessness."For these reasons, Bruington asserted,he determined tolay off Wilson and communicated this to Wilson on October 21.Wil-son, while denying he was at fault,admitted that he expected somedisciplinary action because of the amount of damage accruing to theboat.The respondent asserts in its briefthatWilson was restoredto his former position on January 20, 1939.We find that Wilson was not discharged because of his membershipin the I. B. U.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section IIIabove, occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andforeign countries, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we shall order it to cease and desist therefrom and to takecertain affirmative action designed to effectuate the policies of the Actand to restore as nearly as possible the situation that existed priorto the commission of the unfair labor practices.We have found that the respondent has dominated and interferedwith the administration of the Association, and has contributed finan- 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDcial and other support thereto.Accordingly, we shall order the re-spondent to withdraw all recognition from the Association and todisestablish it as a collective bargaining representative of any of itsemployees.We shall further order the respondent, upon request, to bargaincollectively with the I. B. U. as the exclusive representative of itsunlicensed personnel, excluding those employed on theSam Diegamand exclusive of supervisory, clerical, and casual employees.As wehave noted above the respondent sought to establish at the hearingthat the I. B. U. no longer represented a majority of its employees.We have found that the defection in the ranks was caused by therespondent's unfair labor practices in forming and supporting theAssociation and in restraining, intimidating, and coercing its em-ployees in the exercise of the rights guaranteed by Section 7 of theAct.Under these circumstances we cannot consider the defectionsto be valid.7Moreover, our order is not based solely upon the foregoing con-siderations.Section 10 (c) of the Act authorizes the Board, upon afinding that a person has engaged in unfair labor practices, to takesuch affirmative action as will effectuate the policies of the Act.Wehold that in order to effectuate the policies of the Act, the respondent'srefusal to bargain must be remedied by an order to bargain on thebasis of the majority obtained prior to the commission of the re-spondent's unfair labor practices."We have found that the respondent did not .discriminate in regardto the hire and tenure of employment of Alvah J. Hart and Fred H.Wilson.We shall therefore order that the complaint be dismissedas to them.Upon the basis of the above findings of fact and upon the entirerecord in these proceedings, the Board makes the following :CONCLUSIONS OF LAW1.Inland Boatmen's Union of the Pacific and Star & Crescent Em-ployees' Association, are labor organizations, within the meaning ofSection 2 (5) of the Act.2.The respondent, by dominating and interfering with the forma-tion and administration of, and contributing financial and other sup-port to the Star & Crescent Employees' Association, has engaged in7Matter of Inland Steel CompanyandSteelWorkers Organizing Committee and Amalga-mated Associationof Iron, Steel and Tin Workers of North America, Lodge Nos. 64, 1010,1101, 9N. L. R. B. 783, 815.8Ibid. ;see alsoMatter of Somerset ShoeCompanyandUnited Shoe Workers of America;5 N. L. R. B. 486;Matter of Burnside Steel Foundry CompanyandAmalgamated Associa-tion of Iron,Steel andTin Workers of North America, 7 N.L. R. B. 714. 731. STAR ANDCRESCENTBOAT COMPANY491and is engaging in unfair labor practices, within the meaning ofSection 8 (2) of the Act.3.The unlicensed personnel employed by the respondent, exclud-ing those employed on theSan Dieganand exclusive of supervisory,clerical, and casual employees, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section9 (b) of the Act.4. Inland Boatmen's Union of the Pacific was on February 18,1938, and at all times thereafter has been, the exclusive representativeof all employees in such unit for the purposes of collective bargain-ing, within the meaning of Section 9 (a) of the Act.5.By refusing and continuing to refuse to bargain collectivelywith the Inland Boatmen's Union of the Pacific as the exclusiverepresentative of the employees in the above-stated unit, the respond-ent has engaged in and is engaging in unfair labor practices, withinthe meaning of Section 8 (5) of the Act.6.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7of the Act, has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.8.The respondent has not discriminated in regard to the hire andtenure of employment of Alvah J. Hart and Fred H. Wilson, withinthe meaning of Section 8 (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, Star and Crescent Boat Company, San Diego, California,and its officers, agents, successors, and assigns, shall:1.Cease and desist :(a)From in any manner dominating or interfering with theformation or administration of Star & Crescent Employees' Associa-tion, or with the formation or administration of any other labororganization of its employees, and from contributing financial orother support to Star & Crescent Employees' Association, or any otherlabor organization of its employees;(b)From refusing to bargain collectively with Inland Boatmen'sUnion of the Pacific as the exclusive representative of the unlicensedpersonnel employed by the respondent, excluding those employed ontheSan Dieganand exclusive of supervisory, clerical, and casualemployees; 492DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)From in any other manner interfering with, restraining, orcoercing its employees in the exercise of the rights of self-organiza-tion, to form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining orother mutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Withdraw all recognition from Star & Crescent Employees'Association, as a representative of any of its employees for the pur-poses of dealing with the respondent concerning grievances, labordisputes, rates of pay, wages, hours of employment, or other condi-tions of employment, and completely disestablish Star & CrescentEmployees' Association as such representative;(b)Upon request, bargain collectively with Inland Boatmen'sUnion of the Pacific as the exclusive representative of the unlicensedpersonnel 'employed by the respondent, excluding those employedon theSan Dieganand exclusive of supervisory, clerical, and casualemployees, in respect to rates of pay, wages, hours of employment,and other conditions of employment;(c)Post immediately notices to its employees in conspicuous placesthroughout its place of business stating (1) that the respondent willcease and desist as aforesaid; (2) that the respondent withdraws andwill refrain from all recognition of Star & Crescent Employees'Association, as a representative of its employees for the purpose ofdealing with the respondent concerning grievances, labor disputes,rates of pay, wages, hours of employment, or other conditions ofemployment, and that the respondent completely disestablishes it assuch representative;(d)Maintain such notices for a period of at least sixty (60) con-secutive days from the date of posting;(e)Notify the Regional Director for the Twenty-first Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint, in so far as italleges that the respondent has discriminated against Alvah J. Hartand Fred H. Wilson, within the meaning of Section 8 (3) of the Act,be, and it hereby is, dismissed.